        Case 2:21-cv-00314-AC Document 15 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELROYAL JEROME WILSON,                             No. 2:21-cv-0314 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    J. ORTEGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   ECF No. 14. However, plaintiff did not sign the motion. If plaintiff wants to dismiss this action,

19   the court will honor his request. However, he must first submit a request to dismiss the case that

20   includes his signature.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to dismiss the case, ECF

22   No. 14, is denied without prejudice to a notice of dismissal that includes plaintiff’s signature.

23   DATED: August 18, 2021

24

25

26

27

28
